
	

113 HR 5627 IH: PRINT Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5627
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Maffei (for himself, Mr. Sean Patrick Maloney of New York, Mr. Ruiz, Mr. Quigley, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend title 44, United States Code, to require the Public Printer to adjust the fonts used in
			 documents printed by the Government Printing Office if adjusting the fonts
			 will reduce printing costs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Printing Responsibly in New Typesets Act or the PRINT Act.
		2.Requiring Public Printer to adjust fonts used in documents printed by Government Printing Office to
			 achieve savings
			(a)Adjusting Fonts
				(1)In generalChapter 5 of title 44, United States Code, is amended by adding at the end the following new
			 section:
					
						518.Adjustment of fonts
							(a)Documents Printed by Government Printing OfficeThe Public Printer shall adjust the font used to print the text of any type of document printed by
			 the Government Printing Office if the Public Printer determines that
			 adjusting the font will reduce printing costs and be cost-effective and
			 appropriate with respect to that type of document.
							(b)Documents Printed by OthersThe Public Printer shall enter into such agreements as may be required to ensure that any person
			 other than the Government Printing Office who prints documents for the
			 Federal Government under the authority of this title or pursuant to
			 agreements authorized by this title follows the requirements of subsection
			 (a) with respect to those documents in the same manner as the Public
			 Printer follows such requirements with respect to documents printed by the
			 Government Printing Office..
				(2)Clerical amendmentThe table of sections of chapter 5 of such title is amended by adding at the end the following new
			 item:
					
						
							518. Adjustment of fonts..
				(b)Conforming Amendments
				(1)United States Code
					(A)Section 205 of title 1, United States Code, is amended by striking and shall be in such form and style and inserting and (subject to section 518 of title 44, United States Code) shall be in such form and style.
					(B)Section 206 of title 1, United States Code, is amended by striking shall be printed in such form and style and inserting shall (subject to section 518 of title 44, United States Code) be printed in such form and style.
					(2)Congressional printingSection 707 of title 44, United States Code, is amended by striking Subject to sections and inserting Subject to section 518 of this title and sections.
				(3)Congressional RecordSection 901 of title 44, United States Code, is amended by striking The Joint Committee and inserting Subject to section 518 of this title, the Joint Committee.
				(4)Executive and judiciary printingSection 1105 of title 44, United States Code, is amended by striking The Public Printer and inserting Subject to section 518 of this title, the Public Printer.
				(c)Effective DateThe amendments made by this Act shall apply with respect to documents printed after the expiration
			 of the 1-year period which begins on the date of the enactment of this
			 Act.
			3.Prohibiting delivery of printed copies of Congressional Record to offices of Members of Congress
			(a)Prohibiting DeliverySection 906 of title 44, United States Code, is amended—
				(1)by striking The Public Printer and inserting (a) In General.—Subject to subsection (c), the Public Printer;
				(2)by striking Copies of the daily edition and inserting (b) Timing of Delivery.—Copies of the daily edition; and
				(3)by adding at the end the following new subsection:
					
						(c)Prohibiting Delivery to Offices of Members of CongressThe Public Printer may not deliver a printed copy of any version of the Congressional Record to the
			 office of a Senator or the office of a Member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the
			 Congress)..
				(b)Effective DateThe amendments made by subsection (a) shall take effect 30 days after the date of enactment of this
			 Act.
			4.Redesignation of Government Printing Office as Government Publishing Office
			(a)RedesignationThe Government Printing Office is hereby redesignated as the Government Publishing Office.
			(b)ReferencesAny reference to the Government Printing Office in any law, rule, regulation, certificate,
			 directive, instruction, or other official paper in force on the date of
			 enactment of this Act shall be considered to refer and apply to the
			 Government Publishing Office.
			
